DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 21st, 2021 was filed after the mailing date of the Non-Final Office Action on April 19th, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The Amendment filed June 14th, 2021 has been entered. Claims 12-15, 17-20, and 22 remain pending in the application.  The Applicant’s amendments to the claims have overcome each and every previous objection and 35 U.S.C. § 112(b) rejection previously set forth in the Non-Final Office Action mailed April 19th, 2021.  The Examiner acknowledges the Applicant’s amendments to independent claims 12, 19, and 20 in an effort to overcome the remaining rejections.
Response to Arguments
The Applicant’s “REMARKS” on Page 6, filed June 14th, 2021, with respect to objections to claims 12, 16, and 22 have been fully considered and are persuasive.  The previous objections have been withdrawn.
The Applicant’s “REMARKS” on Page 6, filed June 14th, 2021, with respect to rejection of claim 16 under 35 U.S.C. § 112, second paragraph have considered and are persuasive.  The previous rejection under 35 U.S.C. § 112(b) has been withdrawn.
The Applicant’s “REMARKS” on Page 7, filed June 14th, 2021, with respect to the general arguments that “the Office must demonstrate that each and every claim feature is identically described th, 2021, each element of the previous claims 12, 19, 20, and 21 (currently amended to be incorporated into claims 12, 19, and 20) are supported by citations that read on the claimed limitations.  Since the claimed subject matter is disclosed by Dolgov et al. (US 2014/021880; hereinafter Dolgov; a publication of US 8,473,144 cited in IDS; already of record), the previous citations are upheld regarding the specific limitations disclosed by Dolgov.  Due to amendments to independent claims 12, 19, and 20 incorporating the limitations of dependent claims 16 and 21, the citations are currently included in the revised rejections under 35 U.S.C. § 103 of this Office Action.  Additionally, no specific arguments have been provided by the Applicant as to why a particular citation does not apply to a particular claimed limitation.  
The Applicant’s “REMARKS” on Page 7, filed June 14th, 2021, with respect to general statements regarding relying on inherency have been fully considered.  The citations from prior art of the previous Non-Final Office Action, mailed on April 19th, 2021, do not rely on inherency as a basis for rejection of the claims.
The Applicant’s “REMARKS” on Page 6, filed June 14th, 2021, with respect to general statements regarding rejection under 35 U.S.C. § 103 have been fully considered.
The Applicant’s “REMARKS” on Pages 9-12, filed June 14th, 2021, with respect to the arguments regarding proper rejection under 35 U.S.C. § 103 that “the Office is simply stating, without any supporting evidence, that it would have been obvious to try the combination asserted by the Office Action”, “the Office’s generalized assertions that it would have been obvious to modify or combine the § 103 rejection”, “the Office Actions to date offer no evidence, but only conclusory hindsight, reconstruction, and speculation”, “the Office must provide proper evidence of a motivation for modifying or combining the references to provide the claimed subject matter”, and “the § 103 rejections are apparently being based on assertions that draw on facts within the personal knowledge of the Examiner, since no support was provided for these otherwise conclusory and unsupported assertions” have been fully considered and are not persuasive.  The Examiner respectfully disagrees with the arguments that the previous Office Action contained deficiencies regarding these matters, and the previous rejections under 35 U.S.C. § 103 are considered to be proper for at least the reasons stated below.  Additionally, no specific arguments have been provided by the Applicant as to why a particular citation or motivation does not apply.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, knowledge reciting the claimed limitations was cited from Dolgov in combination with either Tamura et al. (US 2018/0149740; hereinafter Tamura; already of record), Wagmann et al. (US 2018/0124323; hereinafter Wagmann; already of record), Bulan et al. (US 2014/0376769; hereinafter Bulan; already of record), Breuer et al. (US 8,775,047; hereinafter Breuer; already of record), Maeda et al. (US 2017/0039855; hereinafter Maeda; already of record), or Ewerhart et al. (US 2005/0012603; hereinafter Ewerhart; already of record) with a published date prior to the priority date of claimed invention. Therefore, the information was available to one of ordinary skill, within the same field of endeavor, prior to the effective filing date of the claimed invention.  In each combination of references, motivation for one of 
Additionally, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, the Applicant’s argument in the “REMARKS” on Page 9, filed June 14th, 2021,, with respect to the assertion that the Examiner has stated “the Office is simply stating, without any supporting evidence, that it would have been obvious to try the combination asserted by the Office Action”, is inaccurate.  The reasons for obviousness stated by the Examiner on pages 7-15 of the Non-Final Office Action, mailed April 19th, 2021, have been established through the citations applied to each claim from a combination of Dolgov with either Tamura, Wagmann, Bulan, Breuer, Maeda, or Ewerhart.  For each combination, a motivation for one of ordinary skill in the art to give consideration to the reference being combined with Dolgov was clearly stated from the teachings of the combined reference.  Therefore, the same citations and motivations are reiterated in the revised rejections under 35 U.S.C. § 103 of this Office Action for claims 12, 19, and 20 or in the previous rejections under 35 U.S.C. § 103 of this Office Action for dependent claims 13-15, 17-18, and 22.
The Applicant’s “REMARKS” on Page 9, filed June 14th, 2021, with respect to the amendment of claim 12 and the allowability of claims 12-15, 17-20, and 22 have been fully considered and are not persuasive.  Due to the integration of the limitations of claims 16 and 21 into claims 12, 19, and 20, the previous 35 U.S.C. § 102 rejections have been withdrawn.  However, claims 12, 19, and 20, are instead 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

























The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dolgov et al. (US 2014/0121880; hereinafter Dolgov; a publication of US 8,473,144 cited in IDS; already of record) in view of Breuer et al. (US 8,775,047; hereinafter Breuer; already of record).
Regarding claim 12, Dolgov discloses:
A method for a motorcycle, (para. [0019]: The disclosed method for a vehicle control system is applicable to multiple vehicle types, including motorcycles.) the method comprising: 
obtaining a type of another vehicle that is at least one of laterally offset from the motorcycle and, in a travel direction of the motorcycle, is in front of the motorcycle; (para. [0114]; and Fig. 4B, elements 402 and 418: The host/controlled vehicle (element 402) includes motorcycles (para. [0019]). A type of another vehicle is identified as a large vehicle/truck (element 418), and the identified vehicle is laterally offset from the vehicle (or motorcycle), in a travel direction of the vehicle (or motorcycle), and is in front of the vehicle (or motorcycle).)
determining, via a processor, (Fig. 1, element 111 (Computing Device); and para. [0058]-[0059]) a minimum lateral distance targeted to be maintained between the motorcycle and the other vehicle, wherein the determination of the minimum lateral distance is based on the type of the other vehicle; (para. [0017]; and para. [0095], lines 20-24) and
automatically adjusting, as a function of an actual longitudinal distance and an actual lateral distance of the motorcycle from the other vehicle, a speed of the motorcycle to maintain the minimum lateral distance.  (Para. [0002], lines 9-19: A lateral distance to maintain between the vehicle and another object (i.e. vehicle or motorcycle (para. [0015], lines 1-8)) is determined from longitudinal 
wherein the actual longitudinal distance, the actual lateral distance, and the minimum later distance (para. [0105]; para. [0115]; Fig. 3, step 308; and Fig. 4C: Actual lateral distance between the vehicle and objects is known through sensors (i.e. GPS, RADAR), which is used along with longitudinal position (para. [0115], lines 1-4) as data for initially selecting and maintaining a future trajectory, including a required lateral position/distance/clearance (i.e. the minimum lateral distance).) are … environmental information taken into consideration for the automatic adjustment of the speed, (Para. [0116]: The maintaining of the trajectory (i.e. vehicle control) includes the regulation of vehicle speed.) and
wherein the processor stores a plurality of predefined values of the minimum lateral distance (para. [0003]; and para. [0004]) each in association with a respective one of a plurality of vehicle types, and the determining of the minimum lateral distance includes selecting one of the plurality of predefined values that is associated with the type of the other vehicle.  (para. [0017], para. [0095]: 20-24, and para. [0108]:  Obtained vehicle types consisting of cars, trucks, and motorcycles each affect the determination of minimum lateral distances.)
Dolgov does not disclose:
… wherein the actual longitudinal distance, the actual lateral distance, and the minimum later distance are the only environmental information taken into consideration …
Breuer, in the same field of endeavor, teaches:
… wherein the … distance are the only environmental information taken into consideration for the automatic adjustment of the speed … (Fig. 1, element “d”; col. 1, lines 20-34; and col. 4, lines 30-47: Only distance is considered for ACC speed control, using distance sensors.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for a motorcycle, and the actual longitudinal distance, the actual lateral distance, and the minimum later distance are … environmental information taken into consideration for the automatic adjustment of the speed of Dolgov with the … distance are the only environmental information taken into consideration for the automatic adjustment of the speed of Breuer for the benefit of providing a fast and inexpensive collision detection and collision avoidance system (i.e. a low-cost and effective safety improvement), by utilizing distance sensors effectively according to the methods of Breuer. (Breuer: col. 1, lines 20-24; and col. 2, lines 29-46)
Regarding claim 19, the claim recites analogous limitations to claim 12 above, with the exception of the additional limitations noted below, and is therefore rejected on the same premise.
Dolgov in view of Breuer further discloses:
A control unit of a motorcycle, (Dolgov: Fig. 1, element 111 (Computing Device); and para. [0058]-[0059]) comprising:
a processor; (Dolgov: Fig. 1, element 111 (Computing Device); and para. [0058]-[0059]) and
an interface to a sensor; … (Dolgov: Fig. 1, multiple sensor elements of element 104 (Sensor System); para. [0029]; and para. [0047]: The sensor system contains a plurality of sensors and sends data to computing device (111) (i.e. processor), which requires there to be an interface between the processor and the sensors.)
claim 20, the claim recites analogous limitations to claim 12 above, with the exception of the additional limitations noted below, and is therefore rejected on the same premise.
Dolgov in view of Breuer further discloses:
A motorcycle adaptive cruise control system, (Dolgov: Fig. 1, element 100 (Automobile) and all sub-elements; and para. [0021]) comprising:
a sensor; (Dolgov: Fig. 1, multiple sensor elements of element 104 (Sensor System); and para. [0029]) and
a processor, wherein the processor is configured to perform the following: … (Dolgov: Fig. 1, element 111 (Computing Device); and para. [0058]-[0059])
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dolgov in view of Breuer, as applied to claims 12 and 19-20 above, in view of Tamura et al. (US 2018/0149740; hereinafter Tamura; already of record).
Regarding claim 13, Dolgov in view of Breuer discloses:
The method of claim 12, wherein the minimum lateral distance is determined … (Dolgov: para. [0017]; and para. [0095], lines 20-24)
Dolgov in view of Breuer does not disclose:
… wherein the minimum lateral distance is determined such that the narrower the other vehicle, the greater the minimum lateral distance.  
Tamura, in the same field of endeavor, teaches:
… wherein the minimum lateral distance is determined such that the narrower the other vehicle, the greater the minimum lateral distance.  (Fig. 4; para. [0035]; and para. [0055]: When approaching an adjacent vehicle, lateral distances to multiple potential positions on a vehicle (Y1, Y2, and Y3) are determined.  The host vehicle selects the positon closest to itself as the determiner of the minimum lateral distance to the other vehicle.  Considering point Y2 in Fig. 4, this lateral distance would 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 12 and the determining of the minimum lateral distance of Dolgov in view of Breuer with the narrower the other vehicle, the greater the minimum lateral distance of Tamura for the benefit of increased accuracy in determining lateral distance to another vehicle and subsequently the likelihood of a collision, leading to collision avoidance (i.e. safer driving) (para. [0002]; and para. [0006]-[0008]).  Using the methods of Tamura to detect the smallest lateral distance to another vehicle avoids a collision through braking when a wider vehicle is determined to have a minimum lateral distance that is smaller than a narrower vehicle and would cause a collision.  The detection of a greater minimum lateral distance for a narrower vehicle could give the indication that a collision could be avoided, and the vehicle would maintain travel instead of braking.  (Tamura: para. [0041])
Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dolgov in view of Breuer, as applied to claims 12 and 19-20 above, in view of Wagmann et al. (US 2018/0124323; hereinafter Wagmann; already of record).
Regarding claim 14, Dolgov in view of Breuer discloses:
The method of claim 12, wherein the obtaining of the type of the other vehicle … (Dolgov: para. [0017], para. [0095]: 20-24 , and para. [0108])
Dolgov in view of Breuer does not disclose:
wherein the obtaining of the type of the other vehicle is by a user setting an input.
Wagmann, in the same field of endeavor (i.e. object/vehicle detection), teaches:
wherein the obtaining of the type of the other vehicle is by a user setting an input. (para. [0008]: A user inputs a vehicle type manually when a camera system is unable to do so.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 12, and the obtaining of the type of the other vehicle of Dolgov in view of Breuer with the is by a user setting an input of Wagmann for the benefit of avoiding a failure to detect a vehicle type when an imaging system alone is a unable to do so (i.e. a system performance enhancement).  (Wagmann: para. [0008])
Regarding claim 22, Dolgov in view of Breuer discloses:
The motorcycle adaptive cruise control system of claim 20, wherein the obtaining of the type of the other vehicle … (Dolgov: para. [0017], para. [0095]: 20-24 , and para. [0108])
Dolgov in view of Breuer does not disclose:
further comprising an input, wherein the obtaining of the type of the other vehicle is by receiving a user selection of the type via the input.
Wagmann, in the same field of endeavor, teaches:
further comprising an input, wherein the obtaining of the type of the other vehicle is by receiving a user selection of the type of the other vehicle via the input. (para. [0008]: A user inputs a vehicle type manually when a camera system is unable to do so.)
The same motivation as described in claim 14 above for combining Dolgov and Breuer with Wagmann applies to claim 22.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dolgov in view of Breuer, as applied to claims 12 and 19-20 above, in view of Bulan et al. (US 2014/0376769; hereinafter Bulan; already of record).
Regarding claim 15, Dolgov in view of Breuer discloses
The method of claim 12, wherein the obtaining of the type of the other vehicle is based on a selection from … different vehicle-type classes that are each associated with a different respective minimum lateral distance.  (Dolgov: para. [0017]; para. [0095], lines 20-24; and para. [108])
Dolgov in view of Breuer does not disclose:
… a selection from a set of only two different vehicle-type classes …  
Bulan, in the same field of endeavor (i.e. object/vehicle detection), teaches:
… wherein the obtaining of the type of the other vehicle is based on a selection from a set of only two different vehicle-type classes … (para. [0023]: Other vehicles are detected and classified as one of either “large” or “small” type.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 12 and the obtaining of the type of the other vehicle … based on a selection from … different vehicle-type classes that are each associated with a different respective minimum lateral distance of Dolgov in view of Breuer with the selection from a set of only two different vehicle-type classes of Bulan for the benefit of improved detection accuracy by ensuring that larger vehicles, such as trucks, are accurately detected and classified as such through the utilization of the video-based techniques and the two-type classification system of Bulan.  Passenger vehicles can be detected with high accuracy, so the distinguishing of difficult to determine large vehicles from small vehicles is critical to accurate detection as a whole. (Bulan: para. [0001]; para. [0004]; and para. [0007])
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dolgov in view of Breuer, as applied to claims 12 and 19-20 above, in view of Maeda et al. (US 2017/0039855; hereinafter Maeda; already of record).
Regarding claim 17, Dolgov in view of Breuer discloses:
The method of claim 12, wherein the determination of the minimum lateral distance is performed … (Dolgov: para. [0017]; and para. [0095], lines 20-24)
Dolgov in view of Breuer does not disclose:
… wherein the determination of the minimum lateral distance is performed such that a smallest value that can be determined for the minimum lateral distance is in a value range of 0.80 m to 1.50 m.  
Maeda, in the same field of endeavor, teaches:
… wherein the determination of the minimum lateral distance is performed such that a smallest value that can be determined for the minimum lateral distance is in a value range of 0.80 m to 1.50 m.  (Fig. 3A-3C; Fig. 7; para. [0054]; para. [0078]; and para. [0079]: A collision is possible at 1.0 m away from the current lateral position of the other vehicle (43) (i.e. speed change induction obstacle) due to interference within the lateral distance clearance caused by a moving object (42) (i.e. pedestrian, bicycle, third object, etc.). Therefore, 1.5 m is set as the minimum lateral distance from the other vehicle in order to avoid a possible collision with a third object as well as to provide an additional safety margin. Regardless of the safety margin factor, the minimum lateral distance must be set at no less than 1.0 m to ensure that no collision occurs with a moving object (42) passing between the host vehicle (41) and the detected other vehicle/object (43).  Both 1.0 m and 1.5 m, when set as the minimum lateral distance, fall within the claimed range.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 12 and the determination of the minimum lateral distance is performed of Dolgov in view of Breuer with a smallest value that can be determined for the minimum lateral distance is in a value range of 0.80 m to 1.50 m of Maeda for the benefits of collision avoidance with an third object that passes between two adjacent vehicles and preventing driver uneasiness (i.e. improved safety and driver comfort).  The benefits are accomplished 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dolgov in view of Breuer, as applied to claims 12 and 19-20 above, in view of Ewerhart et al. (US 2005/0012603; hereinafter Ewerhart; already of record).
Regarding claim 18, Dolgov in view of Breuer discloses:
The method of claim 12, wherein the determination of the minimum lateral distance is performed … (Dolgov: para. [0017]; and para. [0095], lines 20-24)
Dolgov in view of Breuer does not disclose:
… wherein the determination of the minimum lateral distance is performed such that a largest value that can be determined for the minimum lateral distance is in a value range of 1.60 m to 2.50 m.  
Ewerhart, in the same field of endeavor, teaches:
… wherein the determination of the minimum lateral distance is performed such that a largest value that can be determined for the minimum lateral distance is in a value range of 1.60 m to 2.50 m.  (Fig. 2; Fig. 4; para. [0008]; para. [0017]; para. [0021]-[0022], lines 28-32; and para. [0027]: A safety clearance is set between the vehicle (20) and other objects/vehicles (22) and (23) to create a modified width (25) of the vehicle to be compared with a passable space (26) with a 1.8 m lateral clearance/distance.  If the safety margin is set higher than the clearance of 1.8 m, then a vehicle is advised not to pass the space.  If the safety margin is set lower than the clearance of 1.8 m, then a 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 12 and the determination of the minimum lateral distance is performed of Dolgov in view of Breuer with a largest value that can be determined for the minimum lateral distance is in a value range of 1.60 m to 2.50 m of Ewerhart for the benefit of ensuring reliable vehicle operation through advising the completing the passing an adjacent object without unnecessarily inhibiting the operation via a warning to the driver. (Ewerhart: Fig. 4; para. [0021]; para. [0022], lines 28-32; and para. [0027]: Since a vehicle (first vehicle (50)) will be advised not to pass by an adjacent object/vehicle (second vehicle (52)) when clearance between the vehicles is deemed to be smaller than the set safety margin (i.e. a minimum lateral distance, a desired clearance), setting the safety margin between the vehicles to be larger than necessary (i.e. greater than 1.8 m) could undesirably inhibit a vehicle from continuing to safely travel.)

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.




/M.B./Examiner, Art Unit 3663